DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claim 1 and introduction to new claims 21 and 22 is acknowledged.
The amendment and explanation overcomer the Claim Rejections under 35 USC § 112(b). These rejections are therefore withdrawn.
 Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that “neither Frankovich nor Ohtusuki discloses, teaches, or suggests a "cylindrical chamber" as presently recited” because “Frankovich discloses a chamber defined by pillars, rather than a cylindrical chamber as presently recited” and “because Frankovich does not disclose, teach, or fairly suggest the cylindrical chamber of claim 1, Frankovich necessarily does not disclose, teach, or fairly suggest the wafer holder coupled to the cylindrical chamber as recited in claim 1.” 
The examiner never implied that Frankovich discloses a cylindrical chamber. The examiner has recognized that Frankovich is silent regarding the cylindrical fixture being a cylindrical chamber wherein the first and second caps hermetically seal the cylindrical chamber, the transmissibility of the input force F at 60 Hz of the cylindrical fixture is a factor of at least 10 less than the transmissibility of the input force F at 60 Hz of the wafer holder, and wherein the measurement cavity has a natural frequency of greater than 300 Hz.
The applicant then proceeds to use the “teach away” argument. A reference only teaches away when it suggests the developments flowing from its disclosure are unlikely to produce the objective of the applicant’s invention. Syntex (U.S.A) LLC v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005). A reference does not teach away; however, if it merely expresses a general preference for an alternative invention but does not ‘criticize, discredit, or otherwise discourage’ investigation into the invention claimed. In re Fulton 391 F.3d 1195, 1201 (Fed. Cir. 2004).
The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another. Winner Int’l Royalty Corp. v. Wang (Fed. Cir. 2000).
Ohtsuki discloses an apparatus for evaluating a semiconductor wafer that comprises a chamber for sealing in hermetically and surrounding the wafer chuck and the semiconductor wafer held on the wafer chuck, and an air-conditioning apparatus for controlling a relative humidity of an atmosphere in the chamber with the advantage of controlling the conditions and specifically the humidity for the purpose of suppressing current leakage through the wafer ([0023]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the fixture being a vacuum chamber wherein the first and second caps hermetically seal the chamber for the purpose of better controlling the conditions surrounding the wafer.
Therefore, the arguments are not persuasive and the rejection is maintained.



Election/Restrictions
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Applicant’s election without traverse of Invention I, Claims 2-8, in the reply filed on 1/13/2022 was acknowledged and made FINAL in the non-final office action mailed on 3/1/2022. The examined claims are Claims 1-8. Newly submitted Claims 21 and 22 are directed to non-elected Invention II, further including specifics of the wafer holder coupling to the cylindrical chamber.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Frankovich (US 2012/0300213 A1) in view of Ohtsuki (US 2007/0279080 A1) with evidentiary support provided by Kowal (US 10,943,767 B1).
Regarding Independent Claim 1, Frankovich discloses a measurement cavity (Figs. 1-7) comprising:
a cylindrical fixture (monolithic measurement cavity, 110 or 170) having a first open end and a second open end;
a first cap covering the first open end of the cylindrical fixture (54) and a second cap covering the second open end of the cylindrical fixture (56), wherein the first and second caps seal the cylindrical fixture and wherein the first cap is rigidly coupled to the second cap (through 102, 104, or 170, Fig. 6); and
a wafer holder (holder identified as post that hold the test part 20, see Fig. 2, [0029]) positioned within and coupled to the cylindrical chamber (on the reference surface 60 of the reference optic 56, but alternative connections can be made to either reference optic 54 or 56 or the pillars 102 and 104 or other connectors between the reference optics 54 and 56, [0029]), the wafer holder having a first transmissibility                         
                            |
                            
                                
                                    x
                                
                                
                                    F
                                
                            
                            |
                        
                     of an input force F at 60 Hz (implicit), wherein x is a displacement of the wafer evaluated in a vertical dimension defined between the first open end and the second open end (see [0005]);
wherein the cylindrical fixture has a mass m, a stiffness k, and a damping constant c (implicit) configured such that a second transmissibility                         
                            |
                            
                                
                                    x
                                
                                
                                    F
                                
                            
                            |
                        
                     of the input force F at 60 Hz (implicit) in the measurement cavity is less than the first transmissibility                         
                            |
                            
                                
                                    x
                                
                                
                                    F
                                
                            
                            |
                        
                     (the monolithic measurement cavity is isolated from the remainder of at least one of the measurement arms for limiting dynamic influences on the monolithic measurement cavity, [0008]-[0009], [0031], and is mounted directly on the common base 132, which like the base 124 preferably has a substantial mass to isolate the compound common-path interferometer 130 from vibrations and other disturbances within its ambient environment, [0034], [0036], as opposed to the wafer holder being rigidly attached, [0029]).
Frankovich is silent regarding the cylindrical fixture being a cylindrical chamber wherein the first and second caps hermetically seal the cylindrical chamber, the transmissibility of the input force F at 60 Hz of the cylindrical fixture is a factor of at least 10 less than the transmissibility of the input force F at 60 Hz of the wafer holder, and wherein the measurement cavity has a natural frequency of greater than 300 Hz.
Frankovich already specifies that the monolithic measurement cavity is isolated from the remainder of at least one of the measurement arms for limiting dynamic influences on the monolithic measurement cavity, [0008]-[0009], [0031], and is mounted directly on the common base 132, which like the base 124 preferably has a substantial mass to isolate the compound common-path interferometer 130 from vibrations and other disturbances within its ambient environment, [0034], [0036], as opposed to the wafer holder being rigidly attached, [0029]. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the ratio between the first and second transmissibility                         
                            |
                            
                                
                                    x
                                
                                
                                    F
                                
                            
                            |
                        
                     of the input force F at 60 Hz and arrive at the claim limitation. This is because transmissibility                         
                            |
                            
                                
                                    x
                                
                                
                                    F
                                
                            
                            |
                        
                     of the input force F at 60 Hz is a result dependent variable because the by reducing the second transmissibility                         
                            |
                            
                                
                                    x
                                
                                
                                    F
                                
                            
                            |
                        
                     of the input force F at 60 Hz one reduces the noise affecting the system.
Therefore, with respect to the limitation the transmissibility of the input force F at 60 Hz of the cylindrical fixture is a factor of at least 10 less than the transmissibility of the input force F at 60 Hz of the wafer holder, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Ohtsuki discloses an apparatus for evaluating a semiconductor wafer that comprises a chamber for sealing in hermetically and surrounding the wafer chuck and the semiconductor wafer held on the wafer chuck, and an air-conditioning apparatus for controlling a relative humidity of an atmosphere in the chamber with the advantage of controlling the conditions and specifically the humidity for the purpose of suppressing current leakage through the wafer ([0023]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the fixture being a vacuum chamber wherein the first and second caps hermetically seal the chamber for the purpose of better controlling the conditions surrounding the wafer.
Further, the natural frequency of the measurement cavity is also a result dependent variable. By changing the size and environmental conditions, the natural frequency of the measurement cavity can be adjusted such that the measurement cavity has a natural frequency of greater than 300 Hz.
For example, Kowal specifies that temperature variation, cavity vacuum, and vibration may affect the natural resonant frequency of the cavity (col. 11, lines 15-17).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention for the measurement cavity to have a natural frequency of greater than 300 Hz because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus, optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding Claim 2, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 1, wherein the first cap, the second cap, or the first cap and the second cap comprise reference optics through which one or more interferometric or optical measurements can be taken (Frankovich, [0022]).
Regarding Claim 3, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 2, wherein the first cap and the second cap comprise reference optics through which one or more interferometric or optical measurements can be taken (Frankovich, [0022]).
Regarding Claim 4, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 2, wherein the reference optics comprise a glass substrate mounted within a bezel (Frankovich, Figs 6-7).
Regarding Claim 5, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 4, wherein the bezel is formed from metal (Frankovich, Invar, a nickel steel alloy, having a low coefficient of thermal expansion are preferred, [0026]).
Regarding Claim 6, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 4, wherein the bezel is rigidly coupled to the cylindrical chamber (Frankovich, [0037]-[0039]).
Regarding Claim 7, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 6, wherein the bezel is bolted to the cylindrical chamber (Frankovich, [0040]).
Regarding Claim 8, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 4; however, it is silent regarding, wherein epoxy seals the glass substrate within the bezel.
The use of epoxy is exceedingly well-known in vacuum chambers. Using epoxy would be obvious to try as it would achieve an equivalent result for sealing the vacuum.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use epoxy to seals the glass substrate within the bezel in order to maintain a good seal.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877